Name: Council Implementing Decision (CFSP) 2018/332 of 5 March 2018 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision_IMPL
 Subject Matter: Africa;  civil law;  international affairs
 Date Published: 2018-03-06

 6.3.2018 EN Official Journal of the European Union L 63/46 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/332 of 5 March 2018 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (1), and in particular Article 2c thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 December 2013, the Council adopted Decision 2013/798/CFSP. (2) On 16 February 2018, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolution 2127 (2013), updated the information relating to one person subject to restrictive measures. (3) The Annex to Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2013/798/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 5 March 2018. For the Council The President N. DIMOV (1) OJ L 352, 24.12.2013, p. 51. ANNEX In the Annex to Decision 2013/798/CFSP, under the heading A. Persons, the entry concerning the person listed below is replaced by the following entry: 1. FranÃ §ois Yangouvonda BOZIZÃ  (alias: a) Bozize Yangouvonda; b) Samuel Peter Mudde (born 16 December 1948, in Izo, South Sudan)) Title: a) Former Head of State Central African Republic; b) Professor Date of Birth: a) 14 October 1946; b) 16 December 1948 Place of Birth: a) Mouila, Gabon; b) Izo, South Sudan Nationality: a) Central African Republic; b) South Sudan Passport no: D00002264, issued on 11 June 2013 (issued by the Minister of Foreign Affairs, in Juba, South Sudan. Expires on 11 June 2017. Diplomatic passport issued under name Samuel Peter Mudde) National identification no: M4800002143743 (Personal number on passport) Address: Uganda Date of UN designation: 9 May 2014 Other information: Mother's name is Martine Kofio. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5802796 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Bozize was listed on 9 May 2014 pursuant to paragraph 36 of resolution 2134 (2014) as engaging in or providing support for acts that undermine the peace, stability or security of CAR . Additional information In liaison with his supporters, Bozize encouraged the attack of 5 December 2013 on Bangui. Since then, he has continued trying to run destabilization operations in order to maintain tensions in the capital of CAR. Bozize reportedly created the anti-Balaka militia group before he fled the CAR on March 24, 2013. In a communique, Bozize called on his militia to pursue the atrocities against the current regime and the Islamists. Bozize reportedly provided financial and material support to militiamen who are working to destabilize the ongoing transition and to bring Bozize back to power. The bulk of the anti-Balaka are from the Central African Armed Forces who dispersed into the countryside after the coup d'Ã ©tat and were subsequently reorganized by Bozize. Bozize and his supporters control more than half the anti-Balaka units. Forces loyal to Bozize were armed with assault rifles, mortars and rocket-launchers and they have become increasingly involved in reprisal attacks against CAR's Muslim population. The situation in CAR deteriorated rapidly after the December 5, 2013, attack in Bangui by anti-Balaka forces that left over 700 people dead.